EXHIBIT 10.12

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”), dated as of April 5, 2019 is made by
1847 Goedeker Holdco Inc., a Delaware corporation (“Holdco”; and together with
the each other party who is designated as a “Pledgor” on the signature pages
hereto, each individually, a “Pledgor” and collectively, the “Pledgors”), in
favor of BURNLEY CAPITAL LLC, a Delaware limited liability company (together
with its successors and assigns, the “Lender”).

 

RECITALS:

 

A. The Pledgors, the other Loan Parties (as defined therein) from time to time
party thereto, and the Lender have entered into that certain Loan and Security
Agreement, dated as of the date hereof (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”).

 

B. It is a condition precedent to the effectiveness of the Loan Agreement that
the Pledgors execute and deliver this Agreement in favor of the Lender.

 

C. The Lender, Small Business Community Capital L.P., a Delaware limited
partnership (“SBCC”), Holdco, and 1847 Goedecker Inc. are parties to that
certain Subordination and Intercreditor Agreement dated as of the date hereof
(the “Subordination Agreement”).

 

AGREEMENTS:

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Definitions and Construction.

 

(a) Definitions. All capitalized terms not otherwise defined herein shall have
the meanings assigned to such terms in the Loan Agreement. As used in this
Agreement:

 

“Applicable Statutes” means, collectively, any statute governing the
establishment and governance of corporations or limited liability companies
organized under the jurisdiction of organization of any Issuer.

 

“Bankruptcy Code” means United States Bankruptcy Code (11 U.S.C. Section 101 et
seq.), as in effect from time to time, and any successor statute thereto.

 

“Code” means the Uniform Commercial Code as in effect from time to time in the
State of Minnesota or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Collateral” means, collectively, the Pledged Interests, the Future Rights, and
the Proceeds.

 



  1

   



 

“Equity Interests” means all securities, shares, units, options, warrants,
interests, participations, or other equivalents (regardless of how designated)
of or in a corporation, partnership, limited liability company, or other entity,
whether voting or nonvoting, certificated or uncertificated, including general
partner partnership interests, limited partner partnership interests, limited
liability company interests, common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

 

“Future Rights” means: (a) all Equity Interests (other than Pledged Interests)
of Issuer, including, without limitation, all Equity Interests of Issuer created
after the date of this Agreement, and all securities convertible or exchangeable
into, and all warrants, options, or other rights to purchase, Equity Interests
of Issuer; and (b) the certificates or instruments representing such Equity
Interests, convertible or exchangeable securities, warrants, and other rights
and all dividends, distributions, cash, options, warrants, rights, instruments,
and other property or proceeds from time to time received, receivable, or
otherwise distributed in respect of or in exchange for any or all of such Equity
Interests.

 

“Holder” has the meaning ascribed thereto in Section 3 of this Agreement.

 

“Issuer” means, individually and collectively, 1847 Goedeker Inc., a Delaware
corporation, and any other entities listed from time to time under the column
heading “Name of Issuer” on Schedule I attached hereto, and any successors of
each of the foregoing, whether by merger or otherwise.

 

“Organizational Documents” means, collectively for each Issuer, (a) for any
corporation, the certificate or articles of incorporation, the bylaws, any
certificate of determination or instrument relating to the rights of preferred
shareholders of such corporation, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement or limited liability company
agreement and articles or certificate of formation or organization, (d) any
other document setting forth or otherwise governing the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the
Capital Stock of a Person, and (e) each other agreement, instrument or document
affecting Issuer’s organization, management or governance, and each of the
foregoing as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms of the Loan
Agreement.

 

“Lien” means any lien, mortgage, pledge, assignment (including any assignment of
rights to receive payments of money), security interest, charge, or encumbrance
of any kind (including any conditional sale or other title retention agreement,
any lease in the nature thereof, or any agreement to give any security
interest).

 



  2

   



 

“Pledged Interests” means (a) except as provided in subsection (b) of this
definition, all Equity Interests and Future Rights of Issuer, including, without
limitation, those identified on Schedule 1 attached hereto, and all Equity
Interests and Future Rights of Issuer that are replacements, substitutions or
reissuances of any of the foregoing; (b) Equity Interests and Future Rights or
other voting equity interests in any first-tier Foreign Issuer in excess of
sixty-five percent (65%) of the total outstanding shares of voting capital stock
or other voting equity interest of such first-tier Foreign Issuer (or, if a
change in law occurs after the Closing Date (including the finalization of
Proposed Treasury Regulation 1.956-1 (Fed. Reg. Vol. 83, No. 214 p. 55324)
without material amendments) that allows a greater percentage of voting equity
interests to be pledged without a material adverse tax consequence, such greater
percentage or any domestic Subsidiary wholly owned by a foreign Subsidiary (c)
the certificates or instruments representing such Equity Interests or Future
Rights described in clauses (a) and (b), in each case together with rights to
participate in voting, management and control of Issuer.

 

“Proceeds” means all proceeds (including proceeds of proceeds) of the Pledged
Interests and Future Rights including without limitation all: (a) rights,
benefits, distributions, premiums, profits, dividends, interest, cash,
instruments, documents of title, accounts, contract rights, inventory,
equipment, general intangibles, payment intangibles, deposit accounts, chattel
paper, and other property from time to time received, receivable, or otherwise
distributed in respect of or in exchange for, or as a replacement of or a
substitution for, any of the Pledged Interests, Future Rights, or proceeds
thereof (including any cash, Equity Interests, or other securities or
instruments issued after any recapitalization, readjustment, reclassification,
merger or consolidation with respect to Issuer and any security entitlements, as
defined in Section 8-102(a)(17) of the Code, with respect thereto); (b)
“proceeds,” as such term is defined in Section 9-102(a)(64) of the Code; (c)
proceeds of any insurance, indemnity, warranty, or guaranty (including
guaranties of delivery) payable from time to time with respect to any of the
Pledged Interests, Future Rights, or proceeds thereof; (d) payments (in any form
whatsoever) made or due and payable to the Pledgor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Pledged Interests, Future Rights, or
proceeds thereof; and (e) other amounts from time to time paid or payable under
or in connection with any of the Pledged Interests, Future Rights, or proceeds
thereof.

 

“Registered Organization” has the meaning ascribed thereto in Section
9-102(a)(70) of the Code.

 

“Securities Act” has the meaning ascribed thereto in Section 9(c) of this
Agreement.

 



  3

   



 

(b) Construction.

 

(i) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular and to the singular include the plural, the
part includes the whole, the term “including” is not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and other
similar terms in this Agreement refer to this Agreement as a whole and not
exclusively to any particular provision of this Agreement. Article, section,
subsection, exhibit, and schedule references are to this Agreement unless
otherwise specified. All of the exhibits or schedules attached to this Agreement
shall be deemed incorporated herein by reference. Any reference to any of the
following documents includes any and all alterations, amendments, restatements,
extensions, modifications, renewals, or supplements thereto or thereof, as
applicable: this Agreement, the Organizational Documents of Issuer, the Loan
Agreement or any of the other Loan Documents.

 

(ii) To the maximum extent permitted by law, neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against the
Lender or the Pledgors, whether under any rule of construction or otherwise. On
the contrary, this Agreement has been reviewed by both of the parties and their
respective counsel and shall, to the maximum extent permitted by law, be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.

 

2. Pledge. As security for the full, prompt and complete payment and performance
of the Obligations (whether now existing or arising hereafter) when due, whether
at stated maturity, by acceleration or otherwise (including amounts that would
become due but for the operation of the provisions of the Bankruptcy Code), each
Pledgor hereby pledges, grants transfers, and assigns to, and creates in favor
of the Lender a continuing first priority security interest in and Lien on all
of such Pledgor’s right, title, and interest in and to the Collateral.

 

3. Delivery and Registration of Collateral.

 

(a) Subject at all times to the terms and conditions of the Subordination
Agreement, all certificates or instruments representing or evidencing the
Collateral shall be promptly delivered by the Pledgors to the Lender or the
Lender’s designee pursuant hereto at a location designated by the Lender and
shall be held by or on behalf of the Lender pursuant hereto, and shall be
accompanied by a duly executed indorsement certificate in the form attached
hereto as Exhibit A with respect to the Pledged Interest or other instrument of
transfer or assignment in blank, in form and substance satisfactory to the
Lender.

 

(b) Upon the occurrence of an Event of Default and subject at all times to the
terms and conditions of the Subordination Agreement, the Lender shall have the
right, at any time in its discretion and without notice to the Pledgors, to
transfer to or to register on the books of Issuer (or of any other Person
maintaining records with respect to the Collateral) in the name of the Lender or
any of its nominees or designees any or all of the Collateral. In addition,
subject at all times to the terms and conditions of the Subordination Agreement,
the Lender shall have the right at any time to exchange certificates or
instruments representing or evidencing Collateral for certificates or
instruments of smaller or larger denominations.

 



  4

   



 

(c) If, at any time and from time to time, any Collateral (including any
certificate or instrument representing or evidencing any Collateral) is in the
possession of a Person other than the Lender or the Pledgors (a “Holder”), then
the Pledgors shall promptly, at the Lender’s option and subject at all times to
the terms and conditions of the Subordination Agreement, either cause such
Collateral to be delivered into the Lender’s possession, or cause such Holder to
enter into a control agreement, in form and substance reasonably satisfactory to
the Lender, and take all other steps deemed necessary by the Lender, and to the
extent permitted in the Subordination Agreement, to perfect the security
interest of the Lender in such Collateral, all pursuant to Sections 9-106 and
9-313 of the Code or other applicable law governing the perfection of the
Lender’s security interest in the Collateral in the possession of such Holder.

 

(d) Any and all Collateral (excluding cash dividends, cash interest, and other
cash distributions, in each case so long as an Event of Default is not then
continuing) at any time received or held by the Pledgors shall be so received or
held in trust for the Lender and shall be promptly delivered to the Lender,
subject at all times to the terms and conditions of the Subordination Agreement.

 

(e) If at any time, and from time to time, any Collateral consists of an
uncertificated security or a security in book entry form, then the Pledgors
shall promptly cause such Collateral to be registered or entered, as the case
may be, in the name of the Lender, or otherwise cause the Lender’s security
interest thereon to be perfected in accordance with applicable law, subject at
all times to the terms and conditions of the Subordination Agreement.

 

4. Voting Rights, Dividends and Distributions.

 

(a) So long as no Event of Default shall have occurred, the Pledgors shall be
entitled to exercise any and all voting and other consensual rights pertaining
to the Collateral or any part thereof or entitled to be exercised by virtue of
each Pledgor’s status as a member, shareholder, manager or officer of Issuer for
any purpose not inconsistent with the terms of the Loan Documents and the
Organizational Documents of Issuer.

 

(b) Upon the occurrence of an Event of Default, at the election of the Lender
subject at all times to the terms and conditions of the Subordination Agreement,
all rights of the Pledgors to exercise the voting, control, management and other
rights to receive cash dividends or distributions that it would otherwise be
entitled to exercise or receive, as applicable pursuant to Section 4(a), shall
cease, and all such rights shall thereupon become vested in the Lender, who
shall thereupon have the sole right, subject at all times to the terms and
conditions of the Subordination Agreement, to exercise such voting, control,
management or other rights and to receive and retain such cash dividends and
distributions. Further, the Lender, its designee, or any other transferee or
assignee of the Pledged Interests, upon exercise of the remedies and other
rights hereunder by the Lender shall, at its option and subject at all times to
the terms and conditions of the Subordination Agreement, become a member or
shareholder of the Issuer to the extent of the Pledged Interests, entitled to
participate in the management thereof to the full extent as the Pledgors were so
entitled. The Issuer and other management authority or authorities as set forth
in the Organizational Documents of Issuer and all other required Persons under
the Organizational Documents of Issuer shall concurrently herewith consent by
their consents attached to this Agreement to the transfer of the Pledged
Interests to the Lender, its designee or any other transferee or assignee of the
Lender as contemplated hereby and the exercise by the Lender of the remedies and
other rights set forth in this Agreement for all purposes of the Organizational
Documents of Issuer and under Applicable Statutes. The Pledgors shall, to the
extent necessary and subject to the Subordination Agreement, execute and deliver
(or cause to be executed and delivered) to the Lender all such proxies and other
instruments as the Lender may reasonably request for the purpose of enabling the
Lender to exercise the voting, management and other rights that it is entitled
to exercise as a member, shareholder, manager or officer of Issuer, and to
receive the dividends and distributions that it is entitled to receive and
retain. To the extent necessary, this Agreement shall constitute a “control
agreement” for purposes of any applicable sections of the Code.

 



  5

   



 

5. Representations, Warranties and Covenants. Subject to any applicable terms
and conditions of the Subordination Agreement, each Pledgor represents and
warrants as of the Closing Date and the date of each Borrowing, and, as
applicable, covenants, as follows:

 

(a) Such Pledgor has taken all steps it deems necessary or appropriate to be
informed on a continuing basis of changes or potential changes affecting the
Collateral (including rights of conversion and exchange, rights to subscribe,
payment of dividends, reorganizations or recapitalization, tender offers and
voting and registration rights), and such Pledgor agrees that the Lender shall
have no responsibility or liability for informing such Pledgor of any such
changes or potential changes or for taking any action or omitting to take any
action with respect thereto.

 

(b) Such Pledgor is a Registered Organization, organized under the laws of the
state set forth on Schedule 1. Each Pledgor’s type of organization is set forth
on Schedule 1.

 

(c) All information herein or hereafter supplied to the Lender by or on behalf
of such Pledgor in writing with respect to the Collateral is, or in the case of
information hereafter supplied will be, accurate and complete in all material
respects.

 

(d) Each Pledgor is, and covenants that, unless otherwise consented to by the
Lender in writing, it shall at all times during the effectiveness of this
Agreement be, the sole legal and beneficial owner of the Collateral (including
the Pledged Interests, and all other Collateral acquired by the Pledgors after
the date hereof) free and clear of any adverse claim, Lien, or other right,
title, or interest of any party, other than the Liens in favor of the Lender,
SBCC and Permitted Liens.

 

(e) This Agreement, and the delivery to the Lender of the Pledged Interests
representing Collateral (or the control agreements referred to in Section 3 of
this Agreement), is a legal, valid and binding agreement of each Pledgor,
enforceable against such Pledgor in accordance with its terms (except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles), and creates a
valid, perfected, and first priority security interest in one hundred percent
(100%) of the Pledged Interests in favor of the Lender securing payment of the
Obligations and all action necessary to achieve such perfection have been taken.
Each Pledgor acknowledges that it has not previously granted “control” over the
Collateral of the Pledgor to any other Person other than the Lender.

 



  6

   



 

(f) Schedule 1 to this Agreement is true, correct, and complete in all respects.
Without limiting the generality of the foregoing: (i) except as set forth on
Schedule 1 to this Agreement, all the Pledged Interests are in certificated
form, and, except to the extent registered in the name of the Lender or its
nominee or designee pursuant to the provisions of this Agreement, are registered
in the name of each Pledgor; and (ii) the Pledged Interests as to Issuer
constitute at least the percentage of all of the fully diluted issued and
outstanding Equity Interests of such Issuer as set forth in Schedule 1 to this
Agreement.

 

(g) There are no presently existing Future Rights or Proceeds owned by each
Pledgor.

 

(h) Neither the pledge of the Collateral pursuant to this Agreement nor the
extensions of credit represented by the Obligations violates Regulation T, U or
X of the Board of Governors of the Federal Reserve System.

 

(i) All of the Pledged Interests that are issued by an Issuer are represented by
certificates and constitute “securities” subject to Article 8 of the Code and
shall at all times continue to so constitute for the term of this Agreement.

 

6. Further Assurances.

 

(a) Each Pledgor agrees that from time to time, at the expense of such Pledgor,
such Pledgor will promptly (i) correct any defect, error or omission which may
be discovered in the contents of this Agreement or in the execution hereof and
(ii) execute and deliver all further instruments and documents, and take all
further action, within the control of such Pledgor, that may be necessary or
reasonably requested by the Lender (subject at all times to the terms and
conditions of the Subordination Agreement), in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Lender to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, and subject at
all times to the terms and conditions of the Subordination Agreement, each
Pledgor will: (w) at the request of the Lender, mark conspicuously each of its
records pertaining to the Collateral with a legend, in form and substance
reasonably satisfactory to the Lender, indicating that such Collateral is
subject to the security interest granted hereby; (x) execute such instruments or
notices, as may be necessary or reasonably desirable, or as the Lender may
request, in order to perfect and preserve the first priority security interests
granted or purported to be granted hereby; (y) allow inspection of the
Collateral by the Lender or Persons designated by the Lender; and (z) appear in
and defend any action or proceeding that may affect such Pledgor’s title to or
the Lender’s security interest in the Collateral.

 

(b) Each Pledgor hereby authorizes the Lender to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral, including, without limitation, one or more financing statements
describing the Collateral covered thereby as “all assets or all personal
property of the debtor” or words of similar effect. A carbon, photographic, or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

 



  7

   



 

(c) Each Pledgor will furnish to the Lender, upon the request of the Lender: (i)
a certificate executed by an authorized representative of such Pledgor, and
dated as of the date of delivery to the Lender, itemizing in such detail as the
Lender may reasonably request, the Collateral which, as of the date of such
certificate, has been delivered to the Lender by such Pledgor pursuant to the
provisions of this Agreement; and (ii) such statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Lender may reasonably request.

 

7. Covenants of the Pledgors. Each Pledgor shall:

 

(a) perform, and cause Issuer to perform, as applicable, each and every covenant
or obligation in any Organizational Documents of Issuer, this Agreement and the
Loan Documents applicable to such Pledgor or Issuer;

 

(b) prevent Issuer from issuing Future Rights or Proceeds, except for cash
dividends and other distributions to be paid by Issuer to such Pledgor and other
shareholders of Issuer, if and to the extent permitted by the Loan Documents;

 

(c) upon receipt by such Pledgor of any material notice, report, or other
communication from Issuer or any Holder relating to all or any part of the
Collateral, deliver such notice, report or other communication to the Lender as
soon as possible, but in no event later than three (3) days following the
receipt thereof by such Pledgor;

 

(d) not grant any Person other than the Lender or SBCC (to the extent permitted
in the Subordination Agreement) “control” over any Collateral;

 

(e) cause each Issuer to execute and deliver to the Lender, a consent to this
Agreement substantially in the form of Exhibit B attached hereto; and

 

(f) promptly upon receipt, deliver to the Lender any Pledged Interests issued by
an Issuer.

 

8. Power of Attorney and Irrevocable Proxy.

 

(a) Subject at all times to the terms and conditions of the Subordination
Agreement, each Pledgor hereby irrevocably appoints the Lender as such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor the Lender or otherwise, from time to time, at the
Lender’s discretion, to take any action and to execute any instrument that the
Lender may reasonably deem necessary or advisable to accomplish the purposes of
this Agreement, the Organizational Documents of Issuer, the Loan Agreement and
the other Loan Documents, including: (i) to receive, indorse, and collect all
instruments made payable to such Pledgor representing any dividend, principal
payments, interest payment or other distribution in respect of the Collateral or
any part thereof to the extent permitted hereunder and to give full discharge
for the same and to execute and file governmental notifications and reporting
forms; (ii) to enter into any control agreements the Lender deems necessary
pursuant to Section 3 of this Agreement; (iii) to arrange for the transfer of
the Collateral on the books of Issuer or any other Person to the name of the
Lender or to the name of the Lender’s nominee or designee; (iv) to admit the
Lender or its nominee or designee as a member or shareholder of Issuer in lieu
of such Pledgor or to exercise all rights of such Pledgor as a member,
shareholder, manager or officer of Issuer; or (v) to do anything which such
Pledgor is required to do under this Agreement, the Organizational Documents of
Issuer, the Loan Agreement or the other Loan Documents but has failed to do.

 



  8

   



 

(b) In addition to the designation of the Lender as the Pledgors’
attorney-in-fact in subsection (a) and subject at all times to the terms and
conditions of the Subordination Agreement, each Pledgor hereby irrevocably
appoints the Lender as such Pledgor’s agent and attorney-in-fact to make,
execute and deliver any and all documents and writings which may be necessary or
appropriate for approval of, or be required by, any regulatory authority located
in any city, county, state or country where such Pledgor or Issuer engages in
business, in order to transfer or to more effectively transfer any of the
Pledged Interests or otherwise enforce the Lender’s rights hereunder.

 

(c) The power of attorney granted in each of Sections 8(a) and 8(b) shall be
deemed coupled with an interest and shall be IRREVOCABLE and shall survive and
not be affected by the subsequent disability, incapacity, dissolution,
bankruptcy or termination of any relevant Pledgor.

 

(d) In addition to each of the foregoing and any other rights of the Lender as
set forth herein or in any other Loan Documents, each Pledgor hereby grants to
the Lender (through itself, its representatives, designees or agents), until the
payment in full in cash of the Obligations, an IRREVOCABLE PROXY, exercisable
after the occurrence of an Event of Default and subject at all times to the
terms and conditions of the Subordination Agreement, to vote all or any part of
such Pledgor’s Pledged Interests from time to time, in each case in any manner
the Lender deems advisable in its sole discretion, in its capacity as a pledgee,
member and/or manager, either for or against any or all matters submitted, or
which may be submitted to a vote of shareholders, partners, managers, or
members, as the case may be, and to exercise all other rights, powers,
privileges, and remedies to which any such shareholders, partners, managers, or
members would be entitled (including, without limitation, giving or withholding
written consents, ratifications, and waivers with respect to the Pledged
Interests, calling special meetings of the holders of the Pledged Interests of
any Issuer and voting at such meetings). To the extent permitted by applicable
Law and the Subordination Agreement, the IRREVOCABLE PROXY granted hereby is
effective automatically without the necessity that any other action (including,
without limitation, that any transfer of any of the Pledged Interests be
recorded on the books of the relevant Pledgor or Issuer) be taken by any Person
(including the relevant Pledgor or Issuer of any Pledged Interests or any
officer or agent thereof), is coupled with an interest, and shall be
irrevocable, shall survive the bankruptcy, dissolution or winding up of any
relevant Pledgor, and shall terminate only on the Maturity Date. Each Pledgor
hereby agrees that on the date that is thirty (30) days prior to the date of
expiration (by operation of applicable Laws) of the irrevocable proxy granted
pursuant hereto, such Pledgor shall automatically be deemed to grant the Lender
a new IRREVOCABLE PROXY, on the same terms as those previously granted pursuant
hereto. Upon the reasonable written request of the Lender, each Pledgor further
agrees to deliver to the Lender, on behalf of the Lender, such further evidence
of such irrevocable proxy or such further irrevocable proxies to enable the
Lender to vote the Pledged Interests in accordance with the terms hereof.

 



  9

   



 

9. Remedies upon Default. Upon the occurrence of an Event of Default and subject
at all times to the terms and conditions of the Subordination Agreement:

 

(a) The Lender may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party on default under the Code (irrespective
of whether the Code applies to the affected items of Collateral), and the Lender
may also without notice (except as specified below) sell the Collateral or any
part thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of the Lender’s offices or elsewhere, for cash, on
credit or for future delivery, at such time or times and at such price or prices
and upon such other terms as the Lender may deem commercially reasonable,
irrespective of the impact of any such sales on the market price of the
Collateral. To the maximum extent permitted by applicable law, the Lender may be
the purchaser of any or all of the Collateral at any such sale and shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply all or any part of the Obligations as a credit on account
of the purchase price of any Collateral payable at such sale. Each purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of the Pledgors, and each Pledgor hereby waives (to the
maximum extent permitted by law) all rights of redemption, stay, or appraisal
that they now have or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted. Each Pledgor agrees that, to the
extent notice of sale shall be required by law, at least ten (10) calendar days’
notice to such Pledgor of the time and place of any public sale or the time
after which a private sale is to be made shall constitute reasonable
notification. The Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Lender may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. Each Pledgor hereby waives any claims
against the Lender arising because the price at which any Collateral may have
been sold at such a private sale was less than the price that might have been
obtained at a public sale, even if the Lender accepts the first offer received
and does not offer such Collateral to more than one offeree.

 

(b) Each Pledgor hereby agrees that any sale or other disposition of the
Collateral conducted in conformity with reasonable commercial practices of
banks, insurance companies, or other financial institutions in the city and
state, or country, as applicable, where the Lender is located in disposing of
property similar to the Collateral shall be deemed to be commercially
reasonable.

 



  10

   



 

(c) Each Pledgor hereby acknowledges that the sale by the Lender of any
Collateral pursuant to the terms hereof in compliance with the Securities Act of
1933 as now in effect or as hereafter amended, or any similar statute hereafter
adopted with similar purpose or effect (the “Securities Act”), as well as
applicable “Blue Sky” or other state securities laws, may require strict
limitations as to the manner in which the Lender or any subsequent transferee of
the Collateral may dispose thereof. Each Pledgor acknowledges and agrees that in
order to protect the Lender’s interest, it may be necessary to sell the
Collateral at a price less than the maximum price attainable if a sale were
delayed or were made in another manner, such as a public offering under the
Securities Act. The Pledgors have no objection to sale in such a manner and
agree that the Lender shall have no obligation to obtain the maximum possible
price for the Collateral. Without limiting the generality of the foregoing, each
Pledgor agrees that, upon the occurrence, the Lender may, subject to applicable
law, from time to time attempt to sell all or any part of the Collateral by a
private placement, restricting the bidders and prospective purchasers to those
who will represent and agree that they are purchasing for investment only and
not for distribution. In so doing, the Lender may solicit offers to buy the
Collateral or any part thereof for cash, from a limited number of investors
reasonably believed by the Lender to be institutional investors or other
accredited investors who might be interested in purchasing the Collateral. If
the Lender shall solicit such offers, then (to the extent permitted by law) the
acceptance by the Lender of one of the offers shall be deemed to be a
commercially reasonable method of disposition of the Collateral.

 

(d) If the Lender shall determine to exercise its right to sell all or any
portion of the Collateral pursuant to this Section 9, each Pledgor agrees that,
upon request of the Lender, such Pledgor will promptly, at its own expense:

 

(i) use its best efforts to qualify the Collateral under the state securities
laws or “Blue Sky” laws and to obtain all necessary governmental approvals for
the sale of the Collateral, as requested by the Lender;

 

(ii) cause Issuer to make available to its security holders, as soon as
practicable, an earnings statement which will satisfy the provisions of Section
11(a) of the Securities Act;

 

(iii) execute and deliver, or cause the members, shareholders, officers,
directors and/or officers of Issuer to execute and deliver, to any person,
entity or governmental authority as the Lender may choose, any and all documents
and writings which, in the Lender’s reasonable judgment, may be necessary or
appropriate for approval by, or be required by, any regulatory authority located
in any city, county, state or country where such Pledgor or Issuer engages in
business, in order to transfer or to more effectively transfer the Pledged
Interests or otherwise enforce the Lender’s rights hereunder; and

 

(iv) do or cause to be done all such other acts and things as may be necessary
to make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law.

 



  11

   



 

(e) Following the occurrence of an Event of Default, each Pledgor hereby agrees,
upon the request of the Lender, to amend any Organizational Documents of Issuer
in any manner requested by the Lender to permit the Lender to exercise its
rights and remedies under this Agreement, including, without limitation, to
admit the Lender or its nominee or designee as a member or shareholder of
Issuer.

 

(f) Each Pledgor acknowledges that there is no adequate remedy at law for
failure by it to comply with the provisions of this Section 9 and that such
failure would not be adequately compensable in damages, and therefore agrees
that, to the maximum extent permitted by law, its agreements contained in this
Section may be specifically enforced.

 

(g) EACH PLEDGOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY LAW: (i)
ANY CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING PRIOR TO THE TIME THE
LENDER DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS PROVIDED IN THIS
SECTION; (ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL THAT SUCH PLEDGOR NOW
HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW
EXISTING OR HEREAFTER ENACTED; AND (iii) EXCEPT AS SET FORTH IN SUBSECTION (a)
OF THIS Section 9, ANY REQUIREMENT OF NOTICE, DEMAND, OR ADVERTISEMENT FOR SALE.

 

10. Application of Proceeds. Upon the occurrence of an Event of Default and
subject at all times to the terms and conditions of the Subordination Agreement,
any cash held by the Lender as Collateral and all cash Proceeds received by the
Lender in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral pursuant to the exercise by the Lender of its
remedies as a secured creditor as provided in Section 9 shall be applied from
time to time by the Lender in its sole discretion, to the extent permitted by
applicable law and the Subordination Agreement.

 

11. Indemnification. In consideration of the execution and delivery of the Loan
Agreement and the loans and other financial accommodations made available to the
Pledgors thereunder and in the Lender’s reliance on this Agreement, each Pledgor
shall indemnify and hold the Lender and each of the Lender’s directors,
officers, employees, attorneys, agents and Affiliates (for the purposes of this
Section 11, each is an “Indemnified Party”) harmless from and against any and
all claims, losses, obligations, liabilities and reasonable expenses arising out
of or resulting from any or all of (i) this Agreement and (ii) the transactions
contemplated by this Agreement (including enforcement of this Agreement), except
for claims, losses or liabilities to the extent resulting directly from an
Indemnified Party’s gross negligence or willful misconduct. The indemnification
provided for in this Section 11 is in addition to, and not in limitation of, any
other indemnification or insurance provided by the Pledgors to the Lender,
including, without limitation, under the Loan Agreement.

 

12. Duties of the Lender. The powers conferred on the Lender hereunder are
solely to protect its interests in the Collateral and shall not impose on it any
duty to exercise such powers. Except as provided in Section 9-207 of the Code,
the Lender shall have no duty with respect to the Collateral or any
responsibility for taking any necessary steps to preserve rights against any
Persons with respect to any Collateral.

 



  12

   



 

13. Choice of Law and Venue; Submission to Jurisdiction; Service of Process.

 

(a) Governing Law. THIS AGREEMENT HAS BEEN DELIVERED AND ACCEPTED AT AND SHALL
BE DEEMED TO HAVE BEEN MADE AT MINNEAPOLIS, MINNESOTA. THIS AGREEMENT SHALL BE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (BUT
OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
MINNESOTA.

 

(b) WAIVER OF JURISDICTION. SUBJECT TO THE LAST SENTENCE OF THIS SECTION 13(b),
EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
MINNESOTA STATE COURT SITTING IN MINNEAPOLIS, MINNESOTA IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY LOAN DOCUMENTS,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH MINNESOTA
STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY TO THIS AGREEMENT
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN THIS SECTION 13(b). EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1 OF THE
LOAN AGREEMENT. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. NOTHING IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING AGAINST PLEDGOR OR ITS PROPERTIES IN THE COURTS
OF ANY OTHER JURISDICTION.

 

(c) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 



  13

   



 

14. Counterparts; Integration; Amendments; No Waiver. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement constitutes
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other digital means (e.g.,
.pdf) shall be effective as delivery of a manually executed counterpart of this
Agreement. Any request from time to time by the Pledgors for the Lender’s
amendment, modification or waiver of any provision in this Agreement must be in
writing, and any amendment, modification or waiver to be provided by the Lender
under this Agreement from time to time must be in writing in order to be binding
on the Lender; provided, however, the Lender will have no obligation to provide
or agree to any amendment, modification or waiver requested by the Pledgors, and
the Lender may, for any reason in its discretion exercised in good faith, elect
to deny any such request. The terms of this Agreement may be amended, waived or
modified only by an instrument in writing duly executed by each of the Pledgors
and the Lender. Any such amendment, waiver or modification shall be binding upon
the Pledgors, the Lender and each holder of the Obligations. This Agreement
cannot be amended, modified, changed or terminated orally. No failure on the
part of the Lender to exercise, and no delay in exercising any right under this
Agreement, any other Loan Document, or otherwise with respect to any of the
Obligations, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right under this Agreement, any other Loan Document, or
otherwise with respect to any of the Obligations preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided for
in this Agreement or otherwise with respect to any of the Obligations are
cumulative and not exclusive of any remedies provided by law.

 

15. Notices. Any notice, certificate, request, notification and other
communication required, permitted or contemplated hereunder must be in writing
and given in accordance with the Loan Agreement.

 

16. Continuing Security Interest. This Agreement shall create a continuing
security interest in the Collateral and shall: (a) remain in full force and
effect until the indefeasible payment in full of the Obligations, including the
cash collateralization, expiration, or cancellation of all Obligations, if any,
consisting of letters of credit, and the full and final termination of any
commitment to extend any financial accommodations under the Loan Documents; (b)
be binding upon the Pledgors and each of their respective successors and
assigns; and (c) inure to the benefit of the Lender and its permitted
successors, transferees, and assigns. Upon the indefeasible payment in full of
the Obligations, including the cash collateralization, expiration, or
cancellation of all Obligations, if any, consisting of letters of credit, and
the full and final termination of any commitment to extend any financial
accommodations under the Loan Documents, the security interests granted herein
shall automatically terminate and all rights to the Collateral shall revert to
the Pledgors. Upon any such termination, the Lender will, at the Pledgors’
expense, execute and deliver to the Pledgors such documents as the Pledgors
shall reasonably request to evidence such termination. Such documents shall be
in form and substance reasonably satisfactory to the Lender.

 



  14

   



 

17. Security Interest Absolute. All rights of the Lender, all security interests
hereunder, and all obligations of the Pledgors hereunder, shall be absolute and
unconditional and shall not be affected, discharged or impaired by any of the
following: (i) bankruptcy, disability, dissolution, incompetence, death,
insolvency, liquidation, or reorganization of any Loan Party; (ii) any defense
of any Loan Party to payment or performance of any or all of the Obligations or
enforcement of any or all rights of the Lender in the Collateral; (iii)
discharge, modification of the terms of, reduction in the amount of, or stay of
enforcement of any or all liens and encumbrances in the Collateral, any other
collateral security for the Obligations or any or all Obligations in any
bankruptcy, insolvency, reorganization, or other legal proceeding or by
application of any Requirement of Law; (iv) any claim or dispute by any other
Loan Party concerning the occurrence of an Event of Default, performance of any
Obligations, or any other matter; (v) any waiver or modification of any
provision of the Loan Documents that affects any other Loan Party, whether or
not such waiver or modification affects all Credit Parties; (vi) the cessation
of liability, release or discharge of any other Loan Party or other obligor for
any reason; (vii) the perfection or failure to perfect, release or discharge of
any Collateral or other collateral security for the Obligations; (viii) the
exercise or failure to exercise any rights or remedies pursuant to the Loan
Documents by the Lender or any election of remedies by the Lender; (ix) any
invalidity, irregularity or unenforceability in whole or in part of any of the
Loan Documents or any limitation of the liability of any Loan Party under the
Loan Documents, including any claim that the Loan Documents were not duly
authorized, executed, or delivered on behalf of any Loan Party; (x) any other
acts or omissions by the Lender that result in or could result in the release or
discharge of any other Loan Party; or (xi) the occurrence of any other event or
the existence of any other condition that by operation of law or otherwise could
result in the release or discharge of a surety, guarantor, or other persons
secondarily liable on an obligation.

 

18. Waivers. Each Pledgor unconditionally waives: (i) any requirement that the
Lender first make demand upon, or seek to enforce or exhaust remedies against
any (A) other Loan Party; (B) of the Collateral, other collateral security for
the Obligations or other property of any Loan Party; or (C) other Person, before
demanding payment from or seeking to enforce the Obligations against such
Pledgor; (ii) any and all rights, benefits and defenses which might otherwise be
available under the provisions of Requirement of Law that might operate to limit
any Loan Party’s liability under, or the enforcement of, the Obligations; (iii)
diligence, presentment, protest, demand for performance, notice of acceptance,
notice of nonperformance, notice of intent to accelerate, notice of
acceleration, notice of protest, notice of dishonor, notice of extension,
renewal, alteration or amendment, notice of acceptance of the Loan Documents,
notice of default under any of the Loan Documents (except as provided in the
Loan Documents), and all other notices whatsoever, except for notices
specifically required pursuant to other provisions of the Loan Documents; (iv)
any obligation of the Lender to provide any Loan Party any information,
including any information concerning any other Loan Party, any Collateral or any
other collateral security for the Obligations; and (v) any other claim or
defense that otherwise would be available based on principles of suretyship or
guarantee or otherwise governing secondary obligations.

 



  15

   



 

19. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement or be given any substantive effect.

 

20. Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity, illegality or unenforceability of a particular
provision in a particular jurisdiction shall not invalidate such provision or
cause such provision to be illegal or unenforceable in any other jurisdiction.

 

21. Conflict. If there is any conflict, ambiguity, or inconsistency, in the
Lender’s judgment, between the terms of this Agreement and any of the other Loan
Documents, then the applicable terms and provisions, in the Lender’s judgment,
providing the Lender with greater rights, remedies, powers, privileges, or
benefits will control.

 

22. Waiver of Marshaling. Each of the Pledgors and the Lender acknowledges and
agrees that in exercising any rights under or with respect to the Collateral,
the Lender (a) is under no obligation to marshal any Collateral; (b) may, in its
absolute discretion, realize upon the Collateral in any order and in any manner
it so elects; and (c) may, in its absolute discretion, apply the proceeds of any
or all of the Collateral to the Obligations in any order and in any manner it so
elects. Each of the Pledgors and the Lender waive any right to require the
marshaling of any of the Collateral.

 

23. Waiver of Subrogation. Each of the Pledgors subordinates and agrees not to
exercise any rights against the Borrower (as defined in the Loan Agreement) or
any other Pledgor which it may acquire by way of subrogation or contribution, by
any payment made hereunder or otherwise, until all of the Obligations shall have
been paid in full in cash (other than contingent indemnification obligations to
the extent no claim giving rise thereto has been asserted) and the Lender has no
further commitment to lend under the Loan Agreement; provided, however, that
such rights and remedies shall remain waived and released at any time the Lender
(with or through their designees) has acquired all or any portion of the
Collateral by credit bid, strict foreclosure or through any other exercise of
remedies available to the Lender pursuant to the Security Documents. If any
amount shall be paid to any Pledgor on account of such subrogation or
contribution rights at any time when any Obligation or any commitment to lend is
outstanding, such amount shall be held in trust for the benefit of the Lender
and shall promptly be paid to the Lender to be credited and applied to the
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Agreement.

 



  16

   



 

24. Additional Interests. If any Pledgor shall at any time acquire or hold any
additional Pledged Interests, including any Pledged Interests issued by any
Person not listed on Schedule 1 hereto (any such shares being referred to herein
as the “Additional Interests”), such Pledgor shall promptly deliver to the
Lender (i) a pledge supplement, in form and substance reasonably satisfactory to
the Lender, duly completed and executed by such Pledgor and (ii) any other
document required in connection with such Additional Interests as described in
Section 3. Each Pledgor shall promptly (and in any event, within five (5)
Business Days following the acquisition of any such Additional Interests) comply
with the requirements of this Section 24; provided, that the failure to comply
with the provisions of this Section 24 shall not impair the Lien on Additional
Interests conferred hereunder.

 

25. Additional Pledgors. Each Person who shall at any time execute and deliver
to the Lender, a pledge joinder agreement in the form and substance reasonably
satisfactory to the Lender (a “Pledge Joinder Agreement”), shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder as a Pledgor and shall have thereupon pursuant to Section 2 hereof
granted a security interest in and collaterally assigned and pledged to the
Lender all Collateral which it has as of the date of execution of a Pledge
Joinder Agreement or thereafter acquires any interest or the power to transfer,
and all references herein and in the other Loan Documents to the Pledgors or to
the parties to this Agreement shall be deemed to include such Person as a
Pledgor hereunder. Each Pledge Joinder Agreement shall be accompanied by a
supplement to Schedule 1, in form and substance reasonably satisfactory to the
Lender (a “Supplemental Schedule 1”), appropriately completed with information
relating to the Pledgor executing such Pledge Joinder Agreement and its
property. Schedule 1 attached hereto shall be deemed amended and supplemented
without further action by such information reflected on the Supplemental
Schedule 1.

 

26. Loan Document. This Agreement constitutes a “Loan Document” under and as
defined in the Loan Agreement and is subject to the terms and provisions therein
regarding Loan Documents.

 

27. Waiver of Right of First Refusal. Holdco has caused the Issuer to waive the
right of first refusal contained in Section 5.4 of the bylaws of the Issuer,
which waiver is irrevocable and may not be revoked until the Obligations (as
defined in the Loan Agreement) have been paid in full. Holdco shall not permit
the Issuer to take any action to rescind such waiver or to otherwise cause a
right of first refusal to be applicable to the Pledged Interests.

 

28. Subordination Agreement. This instrument and the indebtedness evidenced
hereby, and the rights and remedies of the holders of this instrument, are
subordinate in the manner and to the extent set forth in the Subordination
Agreement; and each holder of this instrument, by its acceptance hereof, shall
be bound by the provisions of the Subordination Agreement.

 

[Signature pages follow]

 



  17

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 



 

1847 GOEDEKER HOLDCO INC., as Pledgor

        By: /s/ Robert D. Barry

 

Name:

Robert D. Barry

    Title:

President

 



 

The undersigned Issuer hereby agrees to be bound by Section 27 of this Agreement
and shall not take any action that is inconsistent with such Section 27.

 



 

1847 GOEDEKER INC., as Issuer, for purposes of Section 27 of this Agreement only

        By: /s/ Robert D. Barry

 

Name:

Robert D. Barry

    Title:

Chief Financial Officer

 



 

[Signature Page to Pledge Agreement]

 



  18

   



 



 

Agreed:

BURNLEY CAPITAL LLC,

as Lender

        By: /s/ Daniel O’Rourke

 

Name:

Daniel O’Rourke     Title:

Authorized Officer

 



 

[Signature Page to Pledge Agreement]

 



  19

   



 

SCHEDULE 1

 

Pledged Interests

 

Pledgor

Issuer

Jurisdiction and Type of Organization of Pledgor

Number and Type of Shares/Units Pledged (if applicable)

Certificates Number(s) of Shares/Units Pledged (if any)

Percentage of Outstanding Interests in Issuer Owned

Percentage of Outstanding Interests in Issuer Pledged

1847 Goedeker Holdco Inc.

 

1847 Goedeker Inc.

 

Delaware C Corporation

 

1,000 Shares of Common Stock, $0.001 par value per share

 

C-2

 

100%

 

100%

 

 



20



 